F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           OCT 2 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    LEE R. PHILLIPS,

                Plaintiff-Appellant,

    v.                                                   No. 97-2094
                                                (D.C. No. CIV 97-193 SC/LFG)
    GEORGE P. ELDER; MARILYN S.                           (D. N.M.)
    HUTTON, Assistant U.S. Attorney,

                Defendants-Appellees.




                             ORDER AND JUDGMENT *



Before ANDERSON, BARRETT, and MURPHY, Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Lee R. Phillips, appearing pro se, appeals the district court’s order

dismissing her complaint seeking warrants for defendants’ arrest based on their

roles as attorneys for the Air Force and the United States Government in a prior

civil action brought by plaintiff. The district court held that plaintiff lacked

standing to initiate a criminal prosecution against another. We affirm.

      We review de novo the district court’s order of dismissal with prejudice for

lack of standing. See United States v. Colorado Supreme Court, 87 F.3d 1161,

1164 (10th Cir. 1996). Plaintiff, as the party invoking federal jurisdiction, bears

the burden to establish standing. See id. Therefore, she must show that (1) she

has suffered an injury in fact, (2) there exists a causal connection between the

injury and defendants’ conduct, and (3) it is likely that the injury will be

redressed by a favorable decision. See Bennett v. Spear, 117 S. Ct. 1154, 1161

(1997).

      An “injury in fact” must invade a legally protected interest. See Colorado

Supreme Court, 87 F.3d at 1164-65. Here, plaintiff’s complaint seeking

prosecution of others did not involve a legally protected interest because

“a private citizen lacks a judicially cognizable interest in the prosecution or

nonprosecution of another.” Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973);

see also Doyle v. Oklahoma Bar Ass’n, 998 F.2d 1559, 1566-67 (10th Cir. 1993)

(holding civil rights plaintiff lacked standing to require disciplinary proceedings


                                          -2-
to be filed against another). Accordingly, we conclude that plaintiff lacks

standing to require defendants’ arrest on criminal charges.

      The judgment of the United States District Court for the District of New

Mexico is AFFIRMED. The mandate shall issue forthwith.



                                                    Entered for the Court



                                                    Stephen H. Anderson
                                                    Circuit Judge




                                         -3-